 

Exhibit 10.59

 

WAIVER AGREEMENT

 

THIS WAIVER AGREEMENT (this “Agreement”), dated as of February 21, 2018, is
entered into by and among VARIATION BIOTECHNOLOGIES (US), INC., a Delaware
corporation (the “Borrower”); the Guarantors identified under the caption
“GUARANTORS” on the signature pages hereto, and Perceptive Credit Holdings, LP,
a Delaware limited partnership (the “Lender”). Terms used herein without
definition shall have the meanings ascribed to them in the Credit Agreement
defined below.

 

RECITALS

 

WHEREAS, the Lender, the Borrower and the Guarantors entered into that certain
Amended and Restated Credit Agreement and Guaranty dated as of December 6, 2016,
as amended from time to time (the “Credit Agreement”), pursuant to which the
Lender has made certain loans and financial accommodations available to
Borrower;

 

WHEREAS, pursuant to Section 7.1(c) of the Credit Agreement the Borrower is
required, among other things, to deliver to the Lender consolidated financial
statements of Parent for each Fiscal Year, which financial statements are to be
audited without any Impermissible Qualification;

 

WHEREAS, EISNERAMPER LLP, the independent public accounting firm (the “Auditor”)
retained to audit Parent’s consolidated financial statements for the Fiscal Year
ended December 31, 2017 (the “2017 Audited Financial Statements”), has informed
Parent and the Borrower that its audit opinion letter with respect to such audit
will contain an Impermissible Qualification;

 

WHEREAS, a true and correct copy of the Auditor’s draft audit opinion for the
2017 Audited Financial Statements containing the Impermissible Qualification is
attached hereto as Annex A (the “Proposed Audit Opinion”);

 

WHEREAS, the Borrower and the Guarantors have requested that the Lender waive
the Default that will occur as a result of the Borrower’s delivery of the 2017
Audited Financial Statements being subject to the Impermissible Qualification
contained in the Proposed Audit Opinion (the “Impermissible Qualification
Default”), which the Lender has agreed to do subject to the terms and provisions
hereof.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Lender, the Borrower and the Guarantors hereby agree as
follows.

 

1.        Waiver. Subject to the terms and conditions set forth herein, and so
long as (i) the 2017 Audited Financial Statements are delivered to the Lender on
a timely basis as required pursuant to Section 7.1(c) of the Credit Agreement,
(ii) the Proposed Audit Opinion, in substantially the form as attached as Annex
A, is delivered along with the 2017 Audited Financial Statements (without any
material change or modification thereto) and (iii) at the time of delivery of
such 2017 Audited Financial Statements and Proposed Audit Opinion, no other
Event of Default shall have occurred and be continuing or, with passage of time,
the giving of notice or both, would occur, the Lender will be deemed to have
waived, for all purposes of Sections 9.1.4 and 11.1 of the Credit Agreement, the
Impermissible Qualification Default, all without need of further action or
notice of any kind.

 

   

 

 

2.       Effect of this Agreement.

 

  a. Except as otherwise expressly provided herein, nothing contained herein
shall prejudice, waive or alter, or be deemed to prejudice, waive or alter, any
of the Lender’s rights and remedies under the Credit Agreement or any of the
other Loan Documents against the Borrower or the Guarantors or any assets of the
Guarantors.         b. No changes or modifications to the Credit Agreement or
the other Loan Documents are intended or implied, and, in all respects, the
Credit Agreement and the other Loan Documents shall continue to remain in full
force and effect in accordance with their terms as of the date hereof. Except as
specifically set forth herein, nothing contained herein shall evidence (nor is
there any intent to evidence) a waiver by the Lender of any other provision of
the Credit Agreement or any of the other Loan Documents nor shall anything
contained herein be construed as a consent by the Lender to any transaction
other than those specifically consented to herein.

 

3.       Successors and Assigns. The terms and provisions of this Agreement
shall be for the benefit of the parties hereto and their respective successors
and assigns; no other person, firm, entity or corporation shall have any right,
benefit or interest under this Agreement.

 

4.       Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original and all of which taken together constitute one and
the same document. In making proof of this Agreement, it shall not be necessary
to produce or account for more than one counterpart signed by the party to be
charged. This Agreement may be executed and delivered via facsimile or other
means of electronic communication with the same force and effect as if it were a
manually executed and delivered counterpart.

 

5.        Choice of Law. The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the internal laws of the State of New York (without giving effect to
principles of conflicts of laws).

 

6.        Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties with respect to the matters set forth herein. This
Agreement cannot be changed, modified, amended or terminated except in a writing
executed by the party to be charged.

 

[Signature page follows]

 

   

 

 

IN WTINESS WHEREOFF, THE PARTIES HAVE TNERED INTO THIS Agreements as of the date
first above written.

 

  PERCEPTIVE CREDIT HOLDINGS, LP, as the Lender         By: Perceptive Credit
Opportunities GP, LLC its general partner         By: /s/ Sandeep Dixit   Name:
Sandeep Dixit   Title: Chief Credit Officer         By: /s/ Sam Chawla   Name:

Sam Chawla

  Title: Portfolio Manager

 

ACKNOWLEDGED AND ACCEPTED:         BORROWER:         VARIATION BIOTECHNOLOGIES
(US), INC., as the Borrower    
                                                         By: /s/ Jeff Baxter  
Name: Jeff Baxter   Title: Chief Executive Officer  

 

GUARANTORS:                                                             

VARIATION BIOTECHNOLOGIES, INC.,

as Guarantor

        By: /s/ Jeff Baxter   Name: Jeff Baxter   Title: Chief Executive Officer
 

 



   

 

 

VBI VACCINES INC.,
as Guarantor                                                              By:
/s/ Jeff Baxter   Name: Jeff Baxter   Title: Chief Executive Officer  

 

VBI VACCINES (DELAWARE) INC.,
as Guarantor                                                              By:
/s/ Jeff Baxter   Name: Jeff Baxter   Title: Chief Executive Officer         

SCIVAC LTD,

as Guarantor

        By: /s/ Jeff Baxter   Name: Jeff Baxter   Title: Chief Executive Officer
 

 

   

 

 

ANNEX A

 

REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

 

The Board of Directors and Stockholders of

VBI Vaccines, Inc.

 

Opinion on the Financial Statements

 

We have audited the accompanying consolidated balance sheets of VBI Vaccines,
Inc. and Subsidiaries (the “Company”) as of December 31, 2017 and 2016, and the
related consolidated statements of operations and comprehensive loss,
stockholders’ equity, and cash flows for each of the years then ended, and the
related notes (collectively referred to as the “financial statements”). In our
opinion, the financial statements present fairly, in all material respects, the
consolidated financial position of the Company as of December 31, 2017 and 2016,
and the consolidated results of their operations and their cash flows for each
of the years then ended, in conformity with accounting principles generally
accepted in the United States of America.

 

Going Concern

 

The accompanying consolidated financial statements have been prepared assuming
that the Company will continue as a going concern. As discussed in Note 1 to the
consolidated financial statements, the Company has incurred, and it anticipates
it will continue to incur, significant losses and generate negative operating
cash flows and as such will require significant additional funds to continue its
development activities to ultimately achieve commercial launch of its products.
These factors raise substantial doubt about its ability to continue as a going
concern. Management’s plans in regard to these matters are also described in
Note 1. The consolidated financial statements do not include any adjustments
that might result from the outcome of this uncertainty.

 

Basis for Opinion

 

These financial statements are the responsibility of the Company’s management.
Our responsibility is to express an opinion on the Company’s financial
statements based on our audits. We are a public accounting firm registered with
the Public Company Accounting Oversight Board (United States) (“PCAOB”) and are
required to be independent with respect to the Company in accordance with the
U.S. federal securities laws and the applicable rules and regulations of the
Securities and Exchange Commission and the PCAOB.

 

We conducted our audits in accordance with the standards of the PCAOB. Those
standards require that we plan and perform the audit to obtain reasonable
assurance about whether the financial statements are free of material
misstatement, whether due to error or fraud. The Company is not required to
have, nor were we engaged to perform, an audit of its internal control over
financial reporting. As part of our audits we are required to obtain an
understanding of internal control over financial reporting but not for the
purpose of expressing an opinion on the effectiveness of the Company’s internal
control over financial reporting. Accordingly, we express no such opinion.

 

Our audits included performing procedures to assess the risks of material
misstatement of the financial statements, whether due to error or fraud, and
performing procedures that respond to those risks. Such procedures included
examining, on a test basis, evidence regarding the amounts and disclosures in
the financial statements. Our audits also included evaluating the accounting
principles used and significant estimates made by management, as well as
evaluating the overall presentation of the financial statements. We believe that
our audits provide a reasonable basis for our opinion.

 

   

 

 

 

